Citation Nr: 1522087	
Decision Date: 05/22/15    Archive Date: 06/01/15

DOCKET NO.  08-14 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to herbicide exposure and as secondary to service-connected posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant



INTRODUCTION

The Veteran served on active duty from April 1969 to November 1970 and was awarded the Combat Infantryman Badge (CIB).

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  In September 2011, the Board remanded the case for further development.  

In a March 2013 decision, the Board denied the Veteran's claim of entitlement to service connection for hypertension, to include as secondary to service-connected PTSD and remanded the issue of entitlement to service connection for hearing loss.  He appealed the denial to the United States Court of Appeals for Veterans Claims (Court), and in a November 2013 Order, the Court vacated that portion of the March 2013 decision and remanded the hypertension matter to the Board for development consistent with the parties' Joint Motion for Remand (Joint Motion).  The portion of the Board's decision that remanded the hearing loss issue was not disturbed.

The case was Remanded again in June 2014.  Review of the Veteran's electronic claims file reveals that the required compliance with the Board's remand instructions with regard to the claim for service connection for hypertension still has not been achieved.  As such, this issue matter will again be remanded.

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


	(CONTINUED ON NEXT PAGE)



FINDING OF FACT

The competent medical and other evidence of record fails to establish that the Veteran's bilateral hearing loss had its onset in-service or within one year of service discharge, and there is no competent evidence relating it to service.

CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304(d), 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a). 

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the AOJ of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  The Veteran was notified via letter dated in July 2006, of VA's duty to assist him in substantiating his service connection claim, the effect of this duty upon his claim.  The Veteran was also notified of how VA determines disability ratings and effective dates if increased entitlement is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  This letter addressed all notice elements and predated the initial adjudication by the AOJ in August 2007.

VA has also satisfied its duty to assist the Veteran in the development of his claim being adjudicated herein.  In-service treatment records and pertinent post-service records have been obtained and are viewable on the Virtual VA and VBMS electronic file systems.  He has also submitted potentially relevant documents and argument in support of his claim, including personal statements, and representative argument.  The Board finds that there is no additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

As stated in the Introduction, the hearing loss claim was remanded in September 2011, March 2013, and June 2014 and the development ordered by the Board has been completed sufficiently so that this claim may finally be adjudicated.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 2 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  The AOJ has obtained VA medical opinions in July 2007, October 2011, January 2012, May 2013, and June 2014, to assist in determining whether the Veteran's hearing loss is attributable to military service.  See Green v. Derwinski, 1 Vet. App. 121 (1991) (The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim).  

The most recent medical opinion from is more than adequate, as it reflects a full review of all medical and other evidence of record, is supported by sufficient detail, and refers to specific documents and medical history to support the conclusions reached.  The Veteran has not alleged any prejudice caused by a deficiency in the 2014 examination, so there is adequate medical evidence of record to make a determination in this case.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.

Law and Analysis

The Veteran seeks service connection for bilateral hearing loss that he contends had its onset during service as a result of exposure to excessive noise.

Service connection is granted if it is shown that the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.  

Certain chronic diseases, such as other organic diseases of the nervous system are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Because sensorineural hearing loss is considered an organic disease of the nervous system, it is also subject to presumptive service connection under 38 CFR § 3.309(a).  See M21-1MR III.iv.4.B.12.a. 

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Other organic diseases of the nervous system (sensorineural hearing loss) are listed in section 3.309(a).

Service connection is granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id.; Hensley v. Brown, 5 Vet. App. 155, 157 (1993). 

The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for a hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley, 5 Vet. App. at 159. 

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001). 

Turning to the evidence of record, the Board finds that there is no controversy in this case as to whether the Veteran was exposed to noise trauma in service.  His DD-214 shows that he served as a light weapons infantryman, a military occupational specialty (MOS) likely associated with noise exposure.  See Duty MOS Noise Spreadsheets, Veterans Benefits Administration Fast Letter 10-35 (Dep't of Veterans Affairs, September 2, 2010).  He was also awarded the CIB.  As a combat veteran, he is entitled to have his statements accepted.  Therefore, his account of his in-service noise exposure is credible and entirely consistent with the circumstances of his service.  38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2014). 

The question remains as to whether the Veteran has bilateral hearing loss that is associated with his now conceded in-service noise exposure.  Findings or diagnoses of hearing loss are not shown in service treatment records, including the November 1970 separation examination.  There is also no evidence of sensorineural hearing loss having manifested to a compensable degree within one year of separation from his period of active service.  In his 2006 claim for service connection, the Veteran did not list any dates of medical treatment or evaluation for hearing loss at any time immediately following service separation.  See VA Form 21-4138, received in July 2006.  In fact, there are no pertinent clinical records associated with the claims file until a July 2007 VA audio examination report almost 40 years later which showed bilateral hearing loss.  As hearing loss was not demonstrated until well after one year following his separation from service, the evidence is against service connection on a direct or presumptive basis.  38 C.F.R. §§ 3.303, 3.307, 3.309.  

Moreover, when examined by VA in May 2013, the audiologist concluded that it was less likely than not that the Veteran's current bilateral hearing loss is related to military noise exposure.  She reference the Veteran's post-service occupational noise exposure noting that while he mostly worked in a quiet lab environment, he also went into areas with noise where he wore hearing protection.  She also noted that there were no standard threshold shifts noted between enlistment and discharge, and that the Veteran had a history of ear infection when he was 50 years old that may have contributed to his current loss.  However, because the audiologist did not specifically discuss the military noise exposure, or the medically known or theoretical causes of hearing loss, the opinion was considered inadequate.  See June 2014 Board Remand.  

To address the inadequacies in that VA opinion, the Veteran underwent additional examination in July 2014.  The audiologist reviewed the claims file in its entirety, taking a detailed history of the Veteran's military and post-military occupational noise exposure and concluded the Veteran's current bilateral hearing loss is less likely as not (less than 50/50 probability) caused by or the result of in-service acoustic trauma.  

She noted that although the Veteran reported military noise exposure without the use of hearing protection, he also reported post military occupational noise exposure without hearing protection being worn at all times.  Referring to service treatment records, the audiologist also noted the Veteran had normal hearing sensitivity at the time of entrance and exit with no stated threshold shift present with no record of complaint or treatment of the claimed condition at that time.  Citing to the Institute of Medicine (IOM), she stated that even though the Veteran has hearing loss in both ears, there was insufficient scientific basis to conclude that permanent hearing loss directly attributable to noise exposure will develop long after noise exposure.  The IOM panel concluded that based on their current understanding of auditory physiology, a prolonged delay in the onset of noise-induced hearing loss was unlikely.  The audiologist then concluded that based on the objective evidence, there is insufficient evidence that the Veteran's current hearing loss was caused by or a result of his military noise exposure.  

The Veteran has since submitted a medical opinion from a private audiologist who indicated that findings from the Veteran's recent audiogram and speech scores was similar to the type of hearing loss in many veterans.  She concluded that this may be a possible service-related loss from his time in the military.  See private audiology opinion from N.C. Fox, dated July 1, 2014.  Unfortunately this positive opinion is limited in terms of its ultimate probative value as it is fairly cursory in that the examiner did not explain what evidence in the Veteran's treatment records supported his/her conclusion, and did not reference any clinical data or other evidence as rationale for the opinion.  In addition, the audiologist does little more than indicate the possibility that the Veteran's hearing loss is related to his military service and thus is entitled to minimal probative value.  Bloom v. West, 12 Vet. App. 185, 187 (1999) (by using the term "could," without supporting clinical data or other rationale, doctor's opinion simply was too speculative to provide the degree of certainty required for medical opinion).  Such speculation is not legally sufficient to establish service connection.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992). See also 38 C.F.R. § 3.102 (reasonable doubt does not include resort to speculation or remote possibility).

Based on the evidence in this particular case, the Board finds that the weight of the probative evidence indicates that service connection for hearing loss is not warranted.  The fact that the Veteran was exposed to some degree of acoustic trauma during service is conceded, but that fact alone does not establish a basis for the grant of service connection.  

Here the Board finds the 2014 VA opinion constitutes the most probative (persuasive) evidence on the question of whether the Veteran's claimed bilateral hearing loss was incurred as a result of in-service events as it is based upon a complete review of the Veteran's claims file and supported by detailed rationale.  In Dalton v. Nicholson, 21 Vet. App. 23 (2007), the Court determined that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in service treatment records to provide a negative opinion.  The facts here are distinguishable because the VA audiologist clearly acknowledged the Veteran's history of military noise exposure (relevant in-service injury).  She ultimately concluded that this noise exposure was not the precipitant of the hearing loss considering there was no permanent effect on the Veteran's hearing sensitivity during service and citing to scientific resources in support of her opinion.  

The VA audiologist also referenced other possible explanations for the Veteran's hearing loss, including post-service occupational noise exposure, which could not be ruled out.  In doing so she did not base her opinion merely on the absence of contemporaneous documentation of this condition, rather, just considered this as one of several relevant considerations. 

In contrast, the private audiology opinion is contradicted by the overall evidence.  When viewed against the background of the entire claims file, the Board notes that the private provider did not adequately discuss the other factors present in this case for the development of hearing loss, namely, post-service occupational noise exposure, nor did she explain how that intercurrent injury might have affected the Veteran's hearing.  Moreover, the opinion is also considerably weakened by the fact that it does not reflect knowledge of the Veteran's entire history since 1970, since it failed to account for the substantial gap in time between the Veteran's exposure to loud noises in service and the initial manifestation of his hearing loss. Additionally, it is equivocal in tone.

Therefore, after weighing all the evidence, the Board finds greater probative value in the VA opinion.  Also, in light of the other evidence of record, the Board notes that the negative nexus opinion is sufficient to satisfy the statutory requirements of producing an adequate statement of reasons and bases where the expert has fairly considered material evidence which appears to support the Veteran's position.  Wray v. Brown, 7 Vet. App. 488, at 492-93 (1995).  The private audiology opinion, while not discounted entirely, is entitled to less probative weight in the face of the remaining evidentiary record.

Consideration has of course been given to the Veteran's assertions that his hearing loss is related to military service.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the process of diagnosing hearing loss and/or its etiology falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  The Veteran is competent to report that noise exposure and diminished hearing during and since service.  However, he is not competent to diagnose hearing loss or to opine on the relationship between his in-service activities and current disability.  Such an assessment is not simple in nature and in this case, requires specialized training for a determination as to diagnosis and causation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the Veteran is not competent to provide evidence as to more complex medical questions).  Therefore, this lay evidence does not constitute competent medical evidence and lacks probative value.

As the preponderance of the evidence is against the claim for service connection for bilateral hearing loss, there is no reasonable doubt to be resolved and the claim must be denied.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for bilateral hearing loss is denied.  


REMAND

As noted in the Introduction, the development requested in the Board's June 2014 remand has not been completely performed.  Specifically, the Board instructed the AOJ to obtain a more definitive medical opinion regarding the onset and etiology of the Veteran's current hypertension.  The examiner was to review the entire claims folder and provide an opinion as to address the etiology of the Veteran's current hypertension, to include whether it may be related to his presumed herbicide exposure in service.  See June 2014 Board Remand.  In July 2014, the VA examiner reiterated her previous opinion that the Veteran's hypertension was not causally or etiologically related to service.  Although she also concluded that  hypertension was not causally or etiologically related to his herbicide exposure, she did not adequately explain the rationale for this opinion or indicate any evidence that supported the conclusion reached.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).  The Board finds that some explanation of the conclusion in the June 2014 opinion is required to permit a proper weighing of the evidence.

In this case, there has not been even the required substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998); Dyment v. West, 13 Vet. App. 141 (1999).  Another opinion is required.  

Also in May 2015, the AOJ received an excerpt from a medical journal article from the Veteran's representative.  See Appellant's Post-Remand Brief, dated May 4, 2015.  While the entire article was not submitted for review, or accompanied by the opinion of any medical expert, it does suggest some relationship between dioxins and hypertension.  On remand, the VA examiner should specifically consider and comment on the submitted evidence.

The Board sincerely regrets the additional delay and is cognizant of the fact that this issue has been remanded twice before, but the adjudication of service connection for hypertension cannot occur yet.  Undertaking additional development prior to adjudication is the only way to ensure that the Veteran is afforded every possible consideration.  Therefore, the Board wishes to assure him that it would not be remanding it yet again unless it was essential for a full and fair adjudication.  See, e.g., Ascherl v. Brown, 4 Vet. App. 371, 377 (1993) (where the record before the Board is inadequate, a Remand is mandatory rather than permissive.)

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veterans Benefits Management System (VBMS) record copies of all clinical records, both VA and non-VA, pertaining to treatment of the Veteran for his hypertension that are not already in the claims file.  Provide him with the necessary forms for release for any private treatment records identified.  The Veteran should be notified if any private records sought are not received pursuant to the AOJ's request (and reminded that ultimately it is his responsibility to ensure that private records are received).  If any records are unavailable, do not exist, or further attempts to obtain them would be futile, document this fact in the claims file.

2.  The Veteran's file should be made available to the VA physician who examined him for hypertension in June 2014, if he/she is still available.  If the original examiner is not available, the Veteran's file should be made available to another VA medical professional or physician who will have an opportunity to review the complete file.  The purpose of this current review of the file is to obtain a more detailed and responsive opinion regarding the etiology of the Veteran's currently diagnosed essential hypertension.  The VBMS file should be made available to the examiner for review in conjunction with the addendum.  A notation to the effect that this record review took place should be included in the report.  The report should include a discussion of the Veteran's documented medical history and assertions.  Another examination of the Veteran need not be conducted unless the examiner determines that one is necessary.

The examiner should offer an opinion as to whether, in light of additional review the record, it is at least as likely as not, i.e., a 50 percent probability or greater, that the Veteran's currently diagnosed hypertension is in any way causally related to his presumed exposure to herbicides (Agent Orange) in service.  (regardless of the fact that such an association is not presumed). 

The examiner must explain the underlying rationale for all opinions expressed, citing to supporting factual data/medical literature, as deemed indicated.  The examiner must also consider the Veteran's lay testimony in addition to the documentary evidence of record and comment on the journal excerpt cited to by the Veteran's representative in support of this claim.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  Ensure that the requested actions have been completed (to the extent possible) in compliance with this remand.  If the report is deficient, it must be returned to the examiner for necessary corrective action, as appropriate.

4.  Then, readjudicate the hypertension claim on appeal.  If the decision is adverse to the Veteran, issue a supplement statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


